Order entered September 25, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00776-CV

                                 KSADD, LLC, Appellant

                                            V.

                               JOAN WILLIAMS, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-03455-D

                                         ORDER
       We GRANT appellee’s September 23, 2015 unopposed motion for an extension of time

to file a brief. Appellee shall file a brief by NOVEMBER 11, 2015. We caution appellee that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE